
	

113 HR 4545 IH: Mid-Mississippi Conservation, Recreation and Development Act of 2014
U.S. House of Representatives
2014-05-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4545
		IN THE HOUSE OF REPRESENTATIVES
		
			May 1, 2014
			Mr. Harper (for himself, Mr. Thompson of Mississippi, Mr. Nunnelee, and Mr. Palazzo) introduced the following bill; which was referred to the Committee on Agriculture
		
		A BILL
		To direct the Secretary of Agriculture to convey to the Pat Harrison Waterway District
			 approximately 8,307 acres of National Forest System land within the
			 Bienville National Forests in Mississippi, and for other purposes.
	
	
		1.Short title
			This Act may be cited as the Mid-Mississippi Conservation, Recreation and Development Act of 2014.
		2.Conveyance to the Pat Harrison Waterway District of the State of Mississippi
			(a)ConveyanceThe Secretary of Agriculture shall convey to the Pat Harrison Waterway District, without
			 consideration, all right, title, and interest of the United States in and
			 to the approximately 8,307 acres of National Forest System land within the
			 Bienville National Forests of Mississippi identified as Oakohay/Little Oakohay Lake, Smith County, Mississippi on the map entitled Mid-Mississippi Conservation, Recreation and Development and dated April 2, 2014.
			(b)SurveyIf determined by the Secretary of Agriculture to be necessary, the exact acreage and legal
			 description of the National Forest System land shall be determined by a
			 survey approved by the Secretary.
			(c)Use of landAs a condition of the conveyance under subsection (a), the Pat Harrison Waterway District shall use
			 the land conveyed under subsection (a) only for public purposes consistent
			 with the laws of the State of Mississippi.
			
